In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-150V
                                    Filed: October 25, 2017
                                        UNPUBLISHED


    JOHN HOPPER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On January 31, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury caused by his
September 28, 2015 influenza (“flu”) vaccination. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On September 15, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On October 25, 2017, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $100,550.06. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $100,550.06 in the form of a check payable to
petitioner, John Hopper. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                      )
    JOHN HOPPER,                                      )
                                                      )
                  Petitioner,                         )
                                                      )    No. 17-150V
    v.                                                )    Chief Special Master Dorsey
                                                      )    ECF
    SECRETARY OF HEALTH AND HUMAN                     )
    SERVICES,                                         )
                                                      )
                  Respondent.                         )
                                                      )

                         PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$100,550.06, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $100,550.06, in the form of a check payable to petitioner. Petitioner

agrees.

                                                Respectfully submitted,

                                                CHAD A. READLER
                                                Acting Assistant Attorney General




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          GABRIELLE M. FIELDING
                          Assistant Director
                          Torts Branch, Civil Division

                          s/ Sarah C. Duncan
                          Sarah C. Duncan
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 514-9729
                          Fax: (202) 616-4310
DATED: October 25, 2017




                             2